Citation Nr: 1100443	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for prostate 
cancer.  

3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A Notice of Disagreement was 
received in May 2007, a Statement of the Case was issued in June 
2007, and a Substantive Appeal was received in July 2007.  The 
Veteran testified at a hearing before the RO in March 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a March 1983 statement, the Veteran indicated that he was 
denied Social Security disability benefits.  It does not appear 
that any Social Security Administration (SSA) records have been 
obtained.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the 
U.S. Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure such 
records from SSA, it violates its duty to assist the claimant 
under 38 U.S.C.A. § 5107(a).    

At the March 2008 Board hearing, the Veteran testified that he 
currently receives treatment from the Waco and Temple, Texas VA 
healthcare system.  The most recent VA outpatient treatment 
records in the claims file are from November 2006.  The Board 
finds that the RO/AMC should make an attempt and obtain the VA 
treatment records from the Waco and Temple, Texas VA healthcare 
system dated from November 2006.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA copies of their 
determination on the Veteran's claim for SSA 
disability benefits, as well as copies of the 
medical records considered in conjunction with 
that determination.  

2.  Obtain all records of the Veteran's 
treatment from the VA medical facilities in 
Waco and Temple, Texas dated from November 
2006.  Incorporate the records into the 
Veteran's claims file.  If no records are 
available, documentation stating such should 
be incorporated into the claims file.

3.  Readjudicate the matters on appeal.  If 
the claim remains denied, the RO should issue 
an appropriate supplemental statement of the 
case and afford the claimant and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


